Exhibit 10.5.1

VIRGINIA BANKERS ASSOCIATION

MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN

FOR DIRECTORS

(As Restated Effective January 1, 2008)

ADOPTION AGREEMENT

If the Corporation completing this document has any questions about the adoption
of the Plan, the provisions of the Plan, its representative should contact Bette
J. Albert, C.L.U. at the Virginia Bankers Association Benefits Corporation, 4490
Cox Road, Glen Allen, VA 23060-3341 - telephone number (804) 643-7469 during
business hours.

Each Corporation named below hereby adopts the Plan through this Adoption
Agreement (the “Adoption Agreement”), to be effective as of the date(s)
specified below, and elects the following specifications and provides the
following information relating thereto:

In completing this Adoption Agreement, if additional space is required insert
additional sheets.

Adoption Agreement Contents

 

            Page

Option 1

     Corporation(s) Adopting Plan Named in Paragraph 1.11 of the Plan    1

Option 2

     General Plan Information    2

Option 3

     Status of Plan and Effective Date(s)    2

Option 4

     Definitions and Other Optional Provisions    3

Option 5

     Time and Form of Benefit Payments    6

Option 6

     Hardship Withdrawals    10

Option 7

     Participant Deemed Investment Direction    11

Option 8

     409A Transition Elections    11

 

1.   CORPORATION(S) ADOPTING PLAN NAMED IN PARAGRAPH 1.11 OF THE PLAN.  

(a)    Name of Plan Sponsor:

 

C & F Financial Corporation

 

(c)    Address of Plan Sponsor:

 

Post Office Box 391

 

West Point, VA 23181

  

(b)    Plan Sponsor’s Telephone Number:

( 804 ) 843-2360

(d)    Plan Sponsor’s EIN:

54-1680165

(e)    Plan Sponsor’s Tax Year End:

12/31



--------------------------------------------------------------------------------

 

(f)     Information of Other Participating Corporations Adopting the Plan:

    x   (1)   All Affiliate are automatically Participating Corporations in the
Plan except for the following:        

 

       

 

                                               
                                          .     ¨   (2)   Participating
Corporations are listed individually on the attachment captioned List of
Participating Corporations, which shall be updated as needed from time to time.
2.   GENERAL PLAN INFORMATION.   (a)   Name of Plan:     VBA Director’s
Non-Qualified Deferred Compensation Plan for C&F Financial Corporation   (b)  
Name, Address and EIN of Plan Administrator(s): [If other than Plan Sponsor,
appointment must be by resolution] 3.   STATUS OF PLAN AND EFFECTIVE DATE(S).  
(a)   Effective Date of Plan: The Effective Date of the Plan is January 1, 1997.
  (b)   Plan Status. The adoption of the Plan through this Adoption Agreement
is:     ¨   (1)   Initial Establishment. The initial adoption and establishment
of the Plan.     x   (2)   Restated Plan. An amendment and restatement of the
Plan (a Restated Plan).         (A)   Effective Date of this Restatement. The
Effective Date of this Restatement of the Plan is January 1, 2008.         (B)  
Prior Plan. The Plan was last maintained under document dated January 1, 1997
and was known as the VBA Director’s Non-Qualified Deferred Compensation Plan for
C&F Financial Corporation.

 

- 2 -



--------------------------------------------------------------------------------

        (C)   Transitional Provisions           ¨   Election NOT to Grandfather
Pre-January 1, 2005 Vested Balances. If this Option is elected, all Deferral
Accounts shall be subject to the rules set forth in the post December 31, 2004
restatement.             If the Option is not elected, the Deferral Accounts
attributable to transfers from predecessor plans prior to December 31, 2004 and
contributions that are vested as of December 31, 2004 shall be segregated from
the Deferral Accounts attributable to contributions that are not vested as of
December 31, 2004 and to contributions and transfers made on and after
January 1, 2005. The terms of the Plan in effect on and after January 1, 2005
shall only apply to transfers and contributions that are not vested as of
December 31, 2004 and to contributions and transfers made on and after
January 1, 2005.     ¨   (3)   Special or Other Transitional Provisions. [Use
attachment if additional space is needed.]           [Enter any special
provisions including alternate definitions or other transitional provisions
relating to any Predecessor Plan Account and the Plan as restated]          

 

         

 

         

 

         

 

         

 

4.   DEFINITIONS AND OTHER OPTIONAL PROVISIONS.   (a)  

Compensation

Paragraph 1.10

 

Compensation is used throughout the basic plan document for different purposes.
The following specific rules apply.

      (1)   General Definition. The Compensation definition in paragraph 1.10 of
the basic plan document is modified as follows:       (A)   Retainer. Retainer
is more specifically defined to mean:        

 

       

 

       

 

       

 

       

 

       

 

 

- 3 -



--------------------------------------------------------------------------------

      (B)   Fees. Fees is more specifically defined to mean:        

 

       

 

       

 

       

 

       

 

       

 

      (2)   Specific Definitions. When used with respect Deferral Contributions
under the Plan, Compensation shall include:         ¨   (A)   Retainer.        
¨   (B)   Fees.         x   (C)   Retainers and Fees.   (b)  

Eligible Director

Paragraph 1.18

  Eligible Director shall mean only the following:       x   (1)   All
Directors. Any individual serving as Director of the Corporation       ¨   (2)  
All Non-Employee Directors. Any individual serving as a Director of the
Corporation, except Directors who are also common law employees of the
Corporation.       ¨   (3)   Determination by Board. Any individual who is
designated as an Eligible Director by resolution of the ¨ Plan Sponsor’s ¨
Corporation’s Board of Directors. A copy of the resolution shall be attached to
and incorporated by reference into the Plan.   (c)  

Plan Year

Paragraph 1.23

  In the case of a Restated Plan which prior to the Effective Date of this
Restatement was maintained on the basis of a Plan Year beginning on a date other
than January 1, the Plan Year shall begin on             ,          and ending
on             ,          with the short Plan Year beginning on
                             ,              and ending on December 31,
            . Thereafter, the Plan Year shall be the 12 month period beginning
each January 1.   (d)  

Effective Date of Coverage

Subparagraph 2.1

  The effective date of coverage for an Eligible Employee shall be [Check one]:
      ¨   (1)   Immediately. The first day of the first payroll period beginning
on or after the date the individual became an Eligible Director.

 

- 4 -



--------------------------------------------------------------------------------

      ¨   (2)   Monthly. The first day of the first payroll period beginning on
or after the first day of                  [Complete with 1st 2nd or other]
month next following the date the individual became an Eligible Director.      
¨   (2)   Semi-Annually. The first day of the Plan Year or the first day of the
seventh month of the Plan Year on or next following the date the individual
became an Eligible Director.       x   (3)   Annually. The first day of the Plan
Year on or next following the date the individual became an Eligible Director.  
    The Deferred Compensation Election filed for the Plan Year which contains
the effective date of coverage as of a date other than the first day of a Plan
Year shall be effective to defer only Compensation for services performed in
periods after the period in which it is filed. x   (e)  

Cancellation of Deferred Compensation Election For Disability

Paragraph 2.5

  If this Option is elected, the Plan Sponsor:       ¨   (1)   Mandatory
Cancellation. Will cancel the Deferred Compensation Election of an Eligible
Director who experiences a Disability as defined in paragraph 2.5.       x   (2)
  Optional Cancellation. May permit an Eligible Director who experiences a
Disability as defined in paragraph 2.5 to cancel is Deferred Compensation
Election.         If the Option is not selected, no cancellation will be
required or permitted upon the occurrence of a Disability. ¨   (f)   Rules
Relating to Final Check of Year   If this Option is elected, Compensation
payable after the last day of the calendar year solely for services performed
during the final payroll period which contains the last day of the year will be
treated as Compensation for services performed in the taxable year in which the
payroll period began.

 

- 5 -



--------------------------------------------------------------------------------

      Otherwise, Compensation payable after the last day of the calendar year
solely for services performed during the final payroll period which contains the
last day of the year will be treated as Compensation for services performed in
the subsequent taxable year in which the payment is made.       Any amendment to
this provision relating to the final check of the Participant’s taxable year may
not be effective for 12 months from the date the amendment is adopted and
executed. 5.   TIME AND FORM OF BENEFIT PAYMENTS.   (a)  

Benefit Commencement Date

Paragraphs 1.6 and 6.1

  The term Benefit Commencement Date shall mean the first day of calendar
quarter coinciding with or next following the designated time or event.       ¨
  (1)   Separation from Service as Director. The Participant’s Separation from
Service as a Director of the Corporation for whatever reason.       x   (2)  
Selected By Participant. The date selected by the Participant in accordance with
the following:           (i) His Separation from Service as a Director of the
Corporation (for reasons other than death).           (ii) A date certain stated
clearly in his election form which shall be without regard to when his service
as a Director of the Corporation ends.           (iii) The later of a date
certain or his Separation from Service as a Director of the Corporation (for
reasons other than death).           (iv) The earlier of a date certain or his
Separation from Service as a Director of the Corporation (for reasons other than
death).         x   (v) Change in Control. Upon a Change in Control as defined
in Paragraph 1.8 of the Plan           Timing of Participant Election. The
Participant shall elect the timing of payment at the time his

 

- 6 -



--------------------------------------------------------------------------------

          Deferred Contribution Election is filed under the Plan. Any new
elections filed with future Deferred Contribution Elections by the Participant
shall only apply prospectively.   (b)  

Form of Payment to Participant

Paragraph 6.2

  The form of benefit payments available to the Participant shall be determined
in accordance with the following rules:       x   (1)   Selected By Corporation.
The Corporation selects the following form of payment: For Benefit Commencement
dates before January 1, 2009         x   (A)   Lump Sum Payment. Deferral
Benefits will be paid to the Participant in the form of a lump sum payment.    
    ¨   (B)   Periodic Installments. Deferral Benefits will be paid to the
Participant in the form of periodic installment payments made:           (i)  
Frequency:           ¨   (a)   Monthly.           ¨   (b)   Annually.          
(ii)   Duration. Over the following period:           ¨   (a)   Five (5) years.
          ¨   (b)   Ten (10) years.           ¨   (c)   Fifteen (15) years.    
      ¨   (d)   Twenty (20) years.       x   (2)   Selected By Participant. The
form of payment to be paid to the Participant shall be selected by the
Participant in accordance with the following: For Benefit Commencement Dates
after December 31, 2008           (A)   Participant’s Options. The Participant
may elect from among the following forms of payment [Select options to be
available to Participants]:           x   (i)   Lump Sum Payment. Deferral
Benefits may be paid to the Participant only in the form of a lump sum payment.

 

- 7 -



--------------------------------------------------------------------------------

          x   (ii)   Periodic Installments. Deferral Benefits may be paid to the
Participant in the form of periodic installment payments made:             (a)  
Frequency:             x   (I)    Monthly.             x   (II)    Annually.    
        (b)   Duration. Over the following period:             x   (I)    Five
(5) years.             x   (II)    Ten (10) years.             x   (III)   
Fifteen (15) years.             x   (IV)    Twenty (20) years.           (B)  
Timing of Participant Election. The Participant shall elect the form of payment
subdivision of his Deferral Account related to the compensation deferred by a
specific Deferred Compensation Election at the time his Deferred Contribution
Election is filed for such deferral. The Timing of Payment may be changed only
in accordance with the rule of Section 409A of the Code.

 

- 8 -



--------------------------------------------------------------------------------

  (c)  

Form of Payment to Beneficiary

Paragraph 6.2

  The form of benefit payments available to the Beneficiary shall be determined
in accordance with the following rules:       x   (1)   Selected By Corporation.
The Corporation selects the following form of payment: For Benefit Commencement
Dates before January 1, 2009         x   (A)   Lump Sum Payment. Deferral
Benefits will be paid to the Beneficiary in the form of a lump sum payment.    
    ¨   (B)   Periodic Installments. Deferral Benefits will be paid to the
Beneficiary in the form of periodic installment payments made:           (i)  
Frequency:           ¨   (a)   Monthly.           ¨   (b)   Annually.          
(ii)   Duration. Over the following period:           ¨   (a)   Five (5) years.
          ¨   (b)   Ten (10) years.           ¨   (c)   Fifteen (15) years.    
      ¨   (d)   Twenty (20) years.       x   (2)   Selected By Participant. The
form of payment to the Beneficiary shall be selected by the Participant in
accordance with the following: for Benefit Commencements Dates after December
31, 2008           (A)   Participant’s Options. The Participant may elect the
form of payment to the Beneficiary from among the following forms of payment
[Select options to be available to Participants]:           x   (i)   Lump Sum
Payment. Deferral Benefits may be paid to the Beneficiary only in the form of a
lump sum payment.

 

- 9 -



--------------------------------------------------------------------------------

          x   (ii)   Periodic Installments. Deferral Benefits may be paid to the
Beneficiary in the form of periodic installment payments made:             (a)  
Frequency:             x   (I)    Monthly.             x   (II)    Annually.    
        (b)   Duration. Over the following period:             x   (I)    Five
(5) years.             x   (II)    Ten (10) years.             x   (III)   
Fifteen (15) years.             x   (IV)    Twenty (20) years. 6.   HARDSHIP
WITHDRAWALS.                ARTICLE VII                (a)   Availability
Generally   A Participant [Check one]:       ¨   (1)   Not Permitted. May not
make a Hardship Withdrawals.       x   (2)   Permitted. May make a Hardship
Withdrawal as defined in for an Unforseeable Emergency as defined in Paragraph
7.1 of the Plan from his Deferral Account.

 

- 10 -



--------------------------------------------------------------------------------

7.   PARTICIPANT DEEMED INVESTMENT DIRECTION.   Paragraph 8.4                (a)
  Availability Generally   A Participant [Check one]:       ¨   (1)   Not
Permitted. May not make deemed investment directions.       x   (2)   Permitted.
May make deemed investment directions for hi Deferral Account (“directable
accounts”)   (b)   Permissible Investments   Unless the Plan Sponsor elects a
different Option below the funds available for directed investment under the VBA
Plan as adopted by the Plan Sponsor:       ¨   (1)   VBA Plan Plus Company
Stock. In addition to the funds available under the VBA plan, a Company Stock
Fund will also be available for directed investment.       x   (2)   VBA Plan
Without Company Stock. Regardless of whether a Company Stock Fund is available
under the VBA plan, no Company Stock Fund will be available for directed
investment.       ¨   (3)   Company Stock Only. In lieu of the funds available
under the VBA Plan, a Company Stock Fund will be the only fund available for
directed investment. 8.   409A TRANSITION ELECTIONS.                Paragraph
6.4                (a)   Availability Generally   A Participant [Check one]:    
  ¨   (1)   Not Permitted. Shall not be permitted to change Deferred
Compensation Elections made for the Plan Years 2005, 2006 and 2007 except as may
otherwise be permitted in paragraph 7.3.

 

- 11 -



--------------------------------------------------------------------------------

      x   (2)   Permitted. Shall be permitted to change Deferred Compensation
Elections made for Plan Years 2005, 2006 and 2007 prior to December 31, 2007 as
follows [Check one]:           ¨   (A)   A separate change election may be made
for each Plan Year.           x   (B)   Only one change election may be made
which shall to apply to all three Plan Years.

IN WITNESS WHEREOF, each Corporation, by its duly authorized representatives,
has executed this instrument this 31st day of December, 2008.

 

C&F Financial Corporation

[Enter Name of Corporation] By  

/s/ Laura H. Shreaves

Its  

SVP

 

[SEAL] ATTEST:

 

Its  

 

 

 

[Enter Name of Corporation] By  

 

Its  

 

 

[SEAL] ATTEST:

 

Its  

 

 

- 12 -